TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-07-00352-CR




                                     Ex parte Laura Hall




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
     NO. D-1-DC-05-301948, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to withdraw her notice of appeal is granted. See Tex. R. App. P.

42.2(a). The appeal is dismissed.



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: October 31, 2007

Do Not Publish